               Case 2:18-cr-00256-MCE Document 89 Filed 02/02/21 Page 1 of 2


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4
     Attorney for Defendant
 5
     ANTONIO LONG ANDREWS
 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      ) No. 2:18-CR-00256 MCE
                                                    )
12
                                                    )
            Plaintiff,                              ) ORDER WAIVING DEFENDANT’S
13
                                                    ) APPEARANCE
     v.                                             )
14
                                                    )
     Andrews                                        )
15
                                                    )
                                                    )
16          Defendant.                              )
                                                    )
17
                                                    )
                                                    )
18

19
            Based on the Request for Appearance Waiver filed with this Court on January 27, 2021,
20

21
     and on the information and signatures contained therein, it is hereby ordered that Defendant

22   ANTONIO LONG ANDREWS’ appearance be waived in the circumstances set forth herein,
23   subject to any Order by the Court requiring his appearance, which would supersede this Order.
24
     ///
25
     ///
26

27   ///

28   ///
                                                     1
               Case 2:18-cr-00256-MCE Document 89 Filed 02/02/21 Page 2 of 2


            ANTONIO LONG ANDREWS’ appearance is waived for hearings of any motion or
 1

 2   other pre-trial proceeding in this case, including, but not limited to, when the case is ordered set

 3   for trial, when a continuance is ordered, and when any other action is taken by the court before or
 4
     after hearing, except upon arraignment, plea, impanelment of a jury, trial and imposition of
 5
     sentence pursuant to Federal Rule of Criminal Procedure 43(b)(3).
 6

 7          IT IS SO ORDERED.
 8
     Dated: February 1, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
